Citation Nr: 0302270	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bowel disorder. 

2.  Entitlement to service connection for a urinary disorder. 

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for a disorder due to 
perforation of left ear drum.   

(The issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, headaches and hemorrhoids 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to service connection for 
a bowel disorder, urinary disorder, right ankle disorder, 
bilateral hearing loss, tinnitus, and a disorder due to 
perforation of the left ear drum.  

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, headaches and hemorrhoids 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.

     


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have a bowel disorder.      

2. The medical evidence shows that the veteran does not 
currently have a urinary disorder.    

3.  The medical evidence shows that the veteran does not 
currently have a right ankle disorder.  

4.  The medical evidence shows that the veteran does not 
currently have a disorder due to perforation of the left ear 
drum.    


CONCLUSIONS OF LAW

1.  A bowel disorder was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

2.  A urinary disorder was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

3.  A right ankle disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2002).

4.  A disorder due to perforation of the left ear drum was 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran has been provided with VA 
neurological, orthopedic, and genito-urinary examinations to 
determine the nature and etiology of the claimed disorders.  
Pertinent VA treatment records are associated with the claims 
folder.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In letters dated in January 2000 
and July 2001, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection for a bowel disorder

The veteran contends that he has a bowel disorder that was 
incurred in service.    

There is no medical evidence of a current bowel disorder.  In 
letters dated in January 2000 and July 2001, the RO informed 
the veteran that he needed to submit medical evidence showing 
that he currently had a bowel disorder.  The veteran 
submitted VA treatment records dated in 2001 and 2002.  VA 
treatment records indicate that in May 1999, the veteran 
underwent a limited colonoscopy which detected internal 
hemorrhoids.  A May 2001 VA treatment record indicates that 
rectal examination revealed soft swelling.  The diagnosis was 
possible hemorrhoids or possible abscess.  VA treatment 
records dated in July 2001 indicate that the veteran had 
complaints of constipation.  Examination of the rectum was 
negative.  The diagnosis was rectal bleed due to well known 
hemorrhoids.  The Board notes that the veteran has filed a 
separate claim for service connection for hemorrhoids.  

The VA treatment records show that the veteran has complaints 
of constipation; however, the VA treatment records do not 
show a diagnosis of a bowel disorder.  Symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the 
present case, the medical evidence of record does not reflect 
a diagnosis of an underlying bowel disorder which causes the 
constipation.  

The Board also points out that there is no evidence of a 
bowel disorder in service.  Service medical records show that 
upon induction examination in August 1976 and upon separation 
examination in October 1981, examination of the anus and 
rectum was normal.  No defects were noted.   

The veteran's own implied assertions that he currently has a 
bowel disorder are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The medical evidence of record does not reflect 
findings or diagnosis of a bowel disorder.    

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
bowel disorder.   

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 
10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the "...impairment 
of earning capacity resulting from such diseases or injuries 
and their residual conditions..."  38 C.F.R. § 4.1 (2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a bowel disorder is not 
warranted, since there is no medical evidence showing a 
current diagnosis of a bowel disorder, but there is medical 
evidence no bowel disorder other than hemorrhoids.  The 
preponderance of the evidence is against the claim for 
service connection for a bowel disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for service connection for a bowel disorder, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to service connection for a urinary disorder

The veteran contends that he has a urinary disorder that was 
incurred in service.    

There is no medical evidence of a current urinary disorder.  
A December 2001 VA genitourinary examination report reflects 
findings of detrusor instability.  However, a diagnosis of a 
urinary disorder was not made.  VA treatment records dated in 
August 2001 reflects findings of hematuria.  A renal sonogram 
in September 2001 revealed no evidence of renal calculi or 
hydronephrosis in the left or right kidneys.  Symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, supra.  In the present case, the medical 
evidence of record does not reflect a diagnosis of an 
underlying urinary disorder which causes the detrusor 
instability or the hematuria.  

In letters dated in January 2000 and July 2001, the RO 
informed the veteran that he needed to submit medical 
evidence showing that he currently had a urinary disorder.  
The veteran did not submit any additional evidence showing a 
diagnosis of a urinary disorder.  

The Board also points out that there is no medical evidence 
of a urinary disorder in service.  Service medical records 
show that upon induction examination in August 1976, 
examination of the genitourinary system was normal.  An 
October 1977 service medical record reflects a diagnosis of 
possible epididymitis.  However, this disorder was not 
confirmed and it was not diagnosed upon separation 
examination in October 1981.  The October 1981 separation 
examination indicates that examination of the genitourinary 
system was normal.  No defects were noted.   

The veteran's own implied assertions that he currently has a 
urinary disorder are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu, supra.  
The medical evidence of record does not reflect findings or 
diagnosis of a urinary disorder.    

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
urinary disorder.   

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra; see also Brammer; 
supra.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich, supra; Chelte, supra.  As 
the Court has held, the regulatory definition of "disability" 
is the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1; Hunt, supra.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a urinary disorder is not 
warranted, since there is no competent evidence of a current 
urinary disorder.  The preponderance of the evidence is 
against the claim for service connection for a urinary 
disorder, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for service connection 
for a urinary disorder, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.

Entitlement to service connection for a right ankle disorder

The veteran contends that he has a right ankle disorder that 
was incurred in service.    

Service medical records show that upon induction into service 
in August 1976, examination of the feet and lower extremities 
was normal.  Service medical records show that in September 
1979, the veteran had complaints of his ankles giving out.  
Examination was within normal limits and no abnormalities 
were detected.  Another September 1979 service medical record 
shows that the veteran had right ankle instability.  A 
September 1980 service medical record shows that the veteran 
had a recurrent sprain of the right ankle.  However, the 
October 1981 separation examination shows that examination of 
the feet and lower extremities was normal.  No defects were 
noted.      

The medical evidence shows that the veteran does not have a 
right ankle disorder.  A December 2001 VA orthopedic 
examination report indicates that examination of the right 
ankle was normal.  There was normal range of motion.  X-ray 
examination of the right ankle was normal.  The diagnosis was 
normal radiological and physical examination of the right 
ankle.  

In letters dated in January 2000 and July 2001, the RO 
informed the veteran that he needed to submit medical 
evidence showing that he currently had a right ankle 
disability.  The veteran did not submit any additional 
evidence showing a diagnosis of a right ankle disorder.    

The veteran's own implied assertions that he currently has a 
right ankle disorder are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu, supra.  
The medical evidence of record does not reflect findings or 
diagnosis of a right ankle disorder.    

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
right ankle disorder.     

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra.  In Brammer; 
supra, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich, supra; Chelte, supra.  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1; Hunt, supra.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a right ankle disorder is not 
warranted, since there is no competent evidence of a current 
right ankle disorder, and there is positive medical evidence 
to the effect that there is no current right ankle disorder.  
The preponderance of the evidence is against the claim for 
service connection for a right ankle disorder, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim for service connection for a right ankle 
disorder, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 1 Vet. 
App. 49.

Entitlement to service connection for a disorder due to 
perforation of the left ear drum.

The veteran contends that he has a disorder due to 
perforation of the left ear drum that was incurred in 
service.    

There is no medical evidence of a perforation of the left ear 
drum in service.  Service medical records show that upon 
induction into service in August 1976, examination of the 
ears and ear drums was normal.  The October 1981 separation 
examination shows that examination of the ear and ear drums 
was normal.  No defects were noted.  The Board notes that the 
service medical records show that in November 1977, the 
veteran had a possible perforation of the right ear drum.  
There is no indication in the service medical record that the 
veteran had a perforation of the left ear drum.      

There is no medical evidence of a current disorder due to 
perforation of the left ear drum.  In letters dated in 
January 2000 and July 2001, the RO informed the veteran that 
he needed to submit medical evidence showing that he 
currently had a disorder due to perforation of the left ear 
drum.  The veteran did not submit or identify any additional 
evidence showing a diagnosis of a disorder of the left ear.     

The veteran's own implied assertions that he currently has a 
disorder due to the perforation of the left ear drum are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  The medical evidence 
of record does not reflect findings or diagnosis of any such 
left ear disorder.   

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
disorder of the left ear.      

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra.  In Brammer; 
supra, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich, supra; Chelte, supra.  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1; Hunt, supra.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a disorder due to perforation of 
the left ear drum is not warranted, since there is no 
competent evidence of a current left ear disorder.  The 
preponderance of the evidence is against the claim for 
service connection for a disorder due to perforation of the 
left ear drum, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for a disorder due to perforation of the 
left ear drum, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.


ORDER

Entitlement to service connection for a bowel disorder is 
denied.

Entitlement to service connection for a urinary disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a disorder due to 
perforation of the left ear drum is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

